IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                       August 15, 2011 Session

                 JAMES W. GROOMS, JR. v. STATE OF TENNESSEE

                       Appeal from the Circuit Court for Hawkins County
                          No. 10CV235      Kindall T. Lawson, Judge


                   No. E2010-02331-COA-R3-CV-FILED-AUGUST 26, 2011


The State of Tennessee (“the State”) appeals the Hawkins County Circuit Court’s
determination that the Department of Safety could not suspend James W. Grooms, Jr.’s
handgun permit because the permit had been confiscated previously by a police officer, and
Mr. Grooms, therefore, was unable to surrender the permit. We reverse.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed;
                                  Case Remanded

D. M ICHAEL S WINEY, J., delivered the opinion of the Court, in which H ERSCHEL P. F RANKS,
P.J., and C HARLES D. S USANO, J R., J., joined.

Robert E. Cooper, Jr., Attorney General and Reporter; Joseph F. Whalen, Associate Solicitor
General; and Benjamin A. Whitehouse, Assistant Attorney General for the appellant, the
State of Tennessee.


                                     MEMORANDUM OPINION 1

            In November of 2009, James W. Grooms, Jr.2 was found guilty by a Hamblen
County Criminal Court jury of making harassing telephone calls, a class A misdemeanor.
The Department of Safety (“the Department”) took steps to suspend Mr. Grooms’s handgun

        1
          Rule 10 of the Rules of the Court of Appeals provides: “This Court, with the concurrence of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated ‘MEMORANDUM OPINION,’ shall not be published, and shall not be cited
or relied on for any reason in any unrelated case.”
        2
            Mr. Grooms did not file a brief with this Court and made no appearance in this appeal.
permit. Mr. Grooms filed an action in Hawkins County General Sessions Court (“General
Sessions Court”) seeking review of the suspension of his handgun permit. The General
Sessions Court upheld the action of the Department in suspending Mr. Grooms’s handgun
permit.

               Mr. Grooms appealed the General Sessions Court decision to the Hawkins
County Circuit Court (“Circuit Court”). Mr. Grooms was unable to surrender his handgun
permit to the court as required by Tenn. Code Ann. § 39-17-1352 (f)(1) (2010) because the
permit had been confiscated by a Morristown Police Department officer in 2007.

              The Circuit Court entered its order on October 6, 2010 finding and holding,
inter alia:

       In the present case the Petitioner did not and can not surrender the permit
       because the Morristown Police Department previously confiscated it. Further,
       the statute provides that the Court is to transmit the permit to the Department
       of Safety.

              This Court finds no other authority on [sic] under T.C.A. 39-17-1352
       granted by legislation allowing the Department of Safety to revoke or suspend
       a gun permit as they have attempted in the present case.

              THEREFORE, the revocation of the Petitioner[’]s gun permit is
       overruled and the Petition is GRANTED.

The State appeals to this Court the Circuit Court’s order overruling the suspension of Mr.
Grooms’s handgun permit.

             This appeal involves interpretation of Tenn. Code Ann. § 39-17-1352, which
concerns suspension or revocation of a handgun permit. As our Supreme Court has
instructed:

       Statutory construction is a question of law that is reviewed de novo without
       any presumption of correctness. In re Estate of Tanner, 295 S.W.3d 610, 613
       (Tenn. 2009). When dealing with statutory interpretation, well-defined
       precepts apply. Colonial Pipeline Co. v. Morgan, 263 S.W.3d 827, 836 (Tenn.
       2008). Our primary objective is to carry out legislative intent without
       broadening or restricting the statute beyond its intended scope. Houghton v.
       Aramark Educ. Res., Inc., 90 S.W.3d 676, 678 (Tenn. 2002). In construing
       legislative enactments, we presume that every word in a statute has meaning

                                             -2-
      and purpose and should be given full effect if the obvious intention of the
      General Assembly is not violated by so doing. In re C.K.G., 173 S.W.3d 714,
      722 (Tenn. 2005). When a statute is clear, we apply the plain meaning without
      complicating the task. Eastman Chem. Co. v. Johnson, 151 S.W.3d 503, 507
      (Tenn. 2004). Our obligation is simply to enforce the written language. Abels
      ex rel. Hunt v. Genie Indus., Inc., 202 S.W.3d 99, 102 (Tenn. 2006). When a
      statute is ambiguous, however, we may refer to the broader statutory scheme,
      the history of the legislation, or other sources to discern its meaning. Colonial
      Pipeline, 263 S.W.3d at 836. Courts must presume that a legislative body was
      aware of its prior enactments and knew the state of the law at the time it passed
      the legislation. Owens v. State, 908 S.W.2d 923, 926 (Tenn.1995).

Estate of French v. Stratford House, 333 S.W.3d 546, 554 (Tenn. 2011).

             As pertinent to this appeal, Tenn. Code Ann. § 39-17-1352 provides:

      (f) (1) If a permit holder is convicted of a Class A misdemeanor offense, the
      permit holder shall surrender the permit to the court having jurisdiction of the
      case for transmission to the department.

             (2) The permit holder shall not be permitted to lawfully carry a handgun
      or exercise the privileges conferred by the permit for the term of the sentence
      imposed by the court for the offense or offenses for which the permit holder
      was convicted.

      (g) In order to reinstate a permit suspended pursuant to subsection (e) or (f),
      the permit holder shall pay a reinstatement fee of twenty-five dollars ($25.00)
      with one half (½) of the fee payable to the department of safety and one half
      (½) payable to the court that suspended the permit.

             (1) Prior to the reinstatement of the permit, the permit holder shall have
      paid in full all fines, court costs and restitution, if any, required by the
      sentencing court.

             (2) Failure to complete any terms of probation imposed by the court
      shall be a bar to reinstatement of the permit.

            (3) Prior to reissuance of the permit, the department shall verify that the
      permit holder has complied with all reinstatement requirements of this
      subsection (g).

                                             -3-
Tenn. Code Ann. § 39-17-1352 (2010).

             The statute clearly states in subsection (g) that a handgun permit may be
suspended pursuant to subsection (f), which provides that a permit holder who is convicted
of a Class A misdemeanor shall surrender his permit. Subsection (g) also provides the
procedure “to reinstate a permit suspended pursuant to subsection (e) or (f)....” Thus, the
Department has the authority to suspend a gun permit if the permit holder has been convicted
of a Class A misdemeanor.

              The record before us on appeal reveals that Mr. Grooms was convicted of a
Class A misdemeanor. Thus, the Department had the authority to suspend Mr. Grooms’s
handgun permit. The fact that Mr. Grooms did not, or could not, surrender his permit to the
Circuit Court as required by Tenn. Code Ann. § 39-17-1352 (f)(1), has no effect whatsoever
upon the authority of the Department to suspend Mr. Grooms’s permit. We reverse the
Circuit Court’s October 6, 2010 order and uphold the Department’s suspension of Mr.
Grooms’s handgun permit.

              This cause is remanded to the Circuit Court for collection of the costs below.
The costs on appeal are assessed against the Appellee, James W. Grooms, Jr.




                                                  _________________________________
                                                  D. MICHAEL SWINEY, JUDGE




                                            -4-